DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 October 2021 has been entered.

Status of the Claims
Claims 1-235, 241-245, 257-270 and 274 are cancelled.
Claims 236-240 and 246-256 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 30 July 2020.
Claims 236-240, 246-256, 271-273 and 275-276 remain pending.
	Claims 271-273 and 275-276 are rejected.
Claim 271 is objected to.

Applicant’s Response

Applicant's response, filed 28 October 2021, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
In this Office Action the text presented in italics corresponds to the Applicant’s explicit recitations in the Specification filed on 25 January 2017, in the amendment to the Specification filed on 28 October 2021 and in the amended claims presented with the response filed on 28 October 2021.

Priority
This Application is a national stage application of PCT/US2015/042701 filed on 29 July 2015 and claims provisional priority to US 62/030958 filed on 30 July 2017. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) is acknowledged. Priority is granted for each of claims 271-273 and 275-276 herein.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 28 October 2021, 7 March 2022 and 17 June 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner. Signed copies of the documents are included with this Office Action.

Specification
The amendment to the Specification filed on 28 October 2021 is accepted.

Claim Objections
Claim 271 is objected to because of the following informalities:    
In claim 271, lines 18 and 24, the term “computer implemented software” should be hyphenated as “computer-implemented software”.
Appropriate correction is required.

Interpretation of non-limiting recitations
	In claim 271, line 8 the recitation that step “(b) mapping...the sequence reads...” is performed “using a computer-implement software” does not limit the scope of the claim because it just informs what is being “used” to perform step (b). The “use” of a computer-implemented software without setting forth the specific aspect of the software being used does not provide a patentably distinction and does not limit the performance of step (b) as currently recited. The recited “computer-implemented software” is merely a “tool” with the intended purpose of performing the recited step.
In claim 271, lines 10-12 the recitation of “a combination of wavelet segmentation and circular binary segmentation” is interpreted as describing what the “computer-implemented segmentation process” used with the intended purpose of “segmenting” comprises. However, this recitation does not limit the step of segmenting to one performed by wavelet segmentation and/or circular binary segmentation.
In claim 271, lines 18-29 the recitation of “using a computer-implement software” does not limit the scope of the claim because it just informs what is being “used” in steps (e) and (f). The “use” of a computer-implemented software without setting forth the specific aspect of the software being used does not provide a patentably distinction. The recited “computer-implemented software” is merely a “tool” with the intended purpose of performing the recited steps.

Claim Rejections - 35 USC § 112(a)
Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 271-273 and 275-276 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for identifying a candidate segment from one or more discrete segments comprising a microduplication or a microdeletion, does not reasonably provide enablement for identifying a candidate segment from one or more discrete segments comprising an aneuploidy.  The Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
Claim 271 is directed to a method for determining whether a chromosome aneuploidy, microduplication or microdeletion in a test sample from a subject is from a minority nucleic acid species or a majority nucleic acid species comprising the steps of (a) generating sequence reads from nucleic acids from a test sample, (b) mapping the sequence reads to a reference genome and normalizing counts of the mapped sequence reads, (c) segmenting the normalized counts into one or more discrete segments of equal copy number using wavelet segmentation and circular binary segmentation and (d) identifying a candidate segment comprising the aneuploidy, microduplication or microdeletion from the one or more discrete segments of (c).
As such, the Specification must describe how to identify a candidate segment comprising the aneuploidy, microduplication or microdeletion from discrete segments generated by wavelet segmentation and circular binary segmentation.
In determining whether the full scope of a claim limitation is enabled, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without “undue experimentation.” See, e.g., In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Wands, 858 F.2d 731, 736-37, 8 USPQ2d 1400, 1402 (Fed. Cir. 1988).
In Wands, the court set forth the following factors to consider when determining whether undue experimentation is needed: (1) the breadth of the claims; (2) the nature of the invention; (3) the state of the prior art; (4) the level of one of ordinary skill; (5) the level of predictability in the art; (6) the amount of direction provided by the inventor; (7) the existence of working examples; and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
With regard to (1) and (2) the claims are directed to a method for determining whether a chromosome aneuploidy, microduplication or microdeletion in a test sample from a subject is from a minority nucleic acid species or a majority nucleic acid species comprising the steps of (a) generating sequence reads from nucleic acids from a test sample, (b) mapping the sequence reads to a reference genome and normalizing counts of the mapped sequence reads, (c) segmenting the normalized counts into one or more discrete segments of equal copy number using wavelet segmentation and circular binary segmentation and (d) identifying a candidate segment comprising the aneuploidy, microduplication or microdeletion from the one or more discrete segments of (c).
Thus, the written description must enable one of ordinary skill in the art as to how to identify a candidate segment comprising the aneuploidy, microduplication or microdeletion from discrete segments generated by wavelet segmentation and circular binary segmentation.
With regard to (3), (4) and (5) the art in the field of genomic screening at the time of the invention taught how to localize copy number variations in a chromosome based on differences in the plateaus amongst segments for a given chromosome. See Figures 1-4 of Olshen, A. B. et al; “Circular binary segmentation for the analysis of array-based DNA copy number data”, Biostatistics (2004), Vol. 5, Issue 4, pp. 557-572. The art in the field at the time of the invention also taught how to identify candidate segments within a chromosome comprising deletions or duplications via binary segmentation of normalized sequence counts.  See Chen, S. et al; “A method for noninvasive detection of fetal large deletion/duplication by low coverage massively parallel sequencing”, Prenatal Diagnosis (2013), vol. 33, pages 584-590, specifically Figure 1; page 586, col. 2 under “Segmentation algorithm for fetal large-segment deletion/duplication identification”. The art in the field at the time of the invention also taught the identification of deletions in a chromosome from segments of sequenced data obtained via various method including circular binary segmentation and wavelet segmentation. See Figure 5 of Ben-Yaacov, Erez, and Yonina C. Eldar. "A fast and flexible method for the segmentation of aCGH data." Bioinformatics 24.16 (2008): i139-i145. As such, the art in the field at the time of the invention taught how to identify segments comprising a microdeletion or a microduplication in a chromosome from discrete segments of normalized sequence read counts.  As such, a person of ordinary skill in the art at the time of the invention would have been enabled to identify candidate segments comprising a microdeletion or a microduplication in a chromosome from discrete segments obtained by segmenting normalized sequence data via wavelet segmentation and circular binary segmentation.
However, the art in the field at the time of the invention did not teach how to identify a candidate segment comprising an aneuploidy from discrete segments obtained by segmenting normalized sequence data via wavelet segmentation and circular binary segmentation.
With regard to (6) and (7) the Specification does not describe how to identify a candidate segment comprising the aneuploidy from discrete segments generated by wavelet segmentation and circular binary segmentation. The Specification at page 6, lines 21-31 describes:
“FIG. 4 shows an example of merging segments after wavelet or CBS. Three originally partitioned segments (left panels, right half of chromosome) were merged into a single long stretch (right panel, right half of chromosome), making the microduplications clearly visible.”
Applicant’s Figure 4 is reproduced below:

    PNG
    media_image1.png
    621
    826
    media_image1.png
    Greyscale



The Specification at page 7, lines 23-25 describes:
“FIG. 11A shows a composite wavelet event representing the detection of a microdeletion in a
profile of Chromosome 1. FIG. 11B shows a composite wavelet event representing the
detection of a microduplication in a profile of Chromosome 2.”

Applicant’s Figures 11A and 11B are reproduced below:

    PNG
    media_image2.png
    562
    709
    media_image2.png
    Greyscale



The Specification describes how to identify candidate segments comprising a microdeletion or a microduplication in a chromosome from discrete segments of normalized sequence reads. However, the Specification does not describe how to identify a candidate segment comprising an aneuploidy from discrete segments obtained from segmenting normalized counts using wavelet segmentation and circular binary segmentation. The Specification at page 161, lines 32-37 and page 162, lines 1-5 describes the determination of the presence of a chromosomal aneuploidy for a test sample based on the comparison of a z-score quantification of a chromosome count representation to a threshold:
“Certain embodiments comprise determining the presence of a chromosome aneuploidy if, for the test sample, (i) the z-score quantification of the chromosome count representation is greater than or equal to a threshold z-score value (e.g., a value of about 3.95 (e.g., about 3.5 to about 4.5)), and (ii) the z-score quantification of the chromosome count representation is greater than or equal to the minimum referenced in the previous paragraph. Some embodiments comprise determining the absence of a chromosome aneuploidy if, for the test sample, (i) the z-score quantification of the chromosome count representation is less than a threshold z-score value (e.g., a value of about 3.95 (e.g., about 3.5 to about 4.5)), and/or (ii) the z-score quantification of the chromosome count representation is less than the minimum. The chromosome aneuploidy sometimes is a trisomy or monosomy, and sometimes is occurrence of one, three or four chromosomes.”

The portions of the Specification describe how to determine the presence of an aneuploidy in a test sample but do not describe how to identify a candidate segment comprising an aneuploidy. Further there are no working examples showing how the identification of a candidate segment comprising an aneuploidy is done.
With regard to (8) the broadest most reasonable interpretation of claim 271 is that it requires the segmentation of normalized sequence reads and the identification of a segment comprising an aneuploidy, a microduplication or a microdeletion from segments generated by wavelet segmentation and circular binary segmentation.  However, there is a significant degree of undue experimentation because the Specification and the drawings only describe how to identify a segment comprising a microduplication or a microdeletion for a given chromosome. An aneuploidy is defined as an abnormal number of chromosomes and the Specification does not describe what aspect of discrete segments of normalized counts for a given chromosome are indicative of an abnormal number of chromosomes (aneuploidy). A person of ordinary skill in the art would have to elucidate which attributes of the obtained segments for a given chromosome are indicative of an aneuploidy to unambiguously identify a segment as a candidate segment comprising an aneuploidy.
 Based on the above, the Examiner submits that the specification does not disclose enough information to enable one of ordinary skill in the art to practice the invention. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claims.
Claims 272-273 and 275-276 are rejected for depending on a rejected base claim.
For examination purposes prior art teaching or suggesting identifying an aneuploidy in a test sample and/or identifying a segment comprising a microduplication or a microdeletion in a chromosome from normalized sequence data segmented via a segmentation process including, but not limited to wavelet segmentation or circular binary segmentation will be interpreted as meeting the claimed limitation.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 271-273 and 275-276 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
In claim 271, line 5 there is lack of antecedent basis in the claim for “the subject test sample”. Claim 271, line 2 recites “a test sample from a subject”. To obviate this rejection, it is suggested that the claim be amended to recite “a subject test sample” in line 2 or to recite “the test sample from the subject” in line 5. Clarification is requested.
Claim 271, lines 18-23 recites: “(e) using a computer implemented software: (i) selecting, using fragment length filtering, a first set of sequence reads from nucleic acid fragments having lengths less than or equal to a first selected fragment length; (ii) mapping the first set of sequence reads to the candidate segment and (iii) normalizing counts of the mapped sequence reads to generate normalized counts of the first set of nucleotide sequence reads mapped to the candidate segment”.
Firstly, the recitation that step (e) is “using a computer implemented software” followed by the recitation of (i) selecting, (ii) mapping and (iii) normalizing is unclear as to what is the relationship of the step of using a computer-implemented software and the processes recited in (i), (ii) and (ii). It is unclear whether the processes recited in (i), (ii) and (ii) are indented to define that the computer-implemented software includes said processes or, whether computer implemented software is used with the intention to perform the processes recited in (i), (ii) and (ii). The claim is unclear because the metes and bounds of the claim cannot be ascertained since it is unclear what is required in step (e). Secondly, there is lack of antecedent basis in the claim for “the mapped sequence reads” (see line 21). The claim recites “mapping the first set of sequence reads” (see line 20). The lack of antecedent basis in the claim renders it indefinite as what is being normalized in (iii). Thirdly, there is lack of antecedent basis in the claim for “the first set of nucleotide sequence reads mapped to the candidate segment” (see line 22). The claim recites “a first set of sequence reads” (see line 19) and the claim recites “mapping the first set of sequence reads to the candidate segment” (see lines 20-21). The lack of antecedent basis in the claim renders the claim indefinite as to what do the generated normalized counts pertain to. Clarification is requested.
For examination purposes, prior art teaching or suggesting methods comprising the use of a computer-implemented software to perform any of selecting sequences reads, mapping sequence reads to a reference segment or genome and normalizing counts of the mapped sequence reads will be interpreted as meeting the claimed limitation.
Claim 271, lines 24-29 recite: “(f) using a computer implemented software: (i) selecting, using fragment length filtering, a second set of sequence reads from nucleic acid fragments having lengths greater than or equal to a second selected fragment length; (ii) mapping the second set of sequence reads to the candidate segment and (iii) normalizing counts of the mapped sequence reads to generate normalized counts of the second set of nucleotide sequence reads mapped to the candidate segment”.
Firstly, the recitation that step (f) is “using a computer implemented software” followed by the recitation of (i) selecting, (ii) mapping and (iii) normalizing is unclear as to what is the relationship of the step of using a computer-implemented software and the processes recited in (i), (ii) and (ii). It is unclear whether the processes recited in (i), (ii) and (ii) are indented to define that the computer-implemented software includes said processes or, whether computer implemented software is used with the intention to perform the processes recited in (i), (ii) and (ii). The claim is unclear because the metes and bounds of the claim cannot be ascertained since it is unclear what is required in step (f).  Secondly, there is lack of antecedent basis in the claim for “the mapped sequence reads” (see line 27). The claim recites “mapping the second set of sequence reads” (see line 26). The lack of antecedent basis in the claim renders it indefinite as what is being normalized in (iii). Thirdly, there is lack of antecedent basis in the claim for “the second set of nucleotide sequence reads mapped to the candidate segment” (see line 28). The claim recites “a second set of sequence reads” (see line 25) and the claim recites “mapping the second set of sequence reads to the candidate segment” (see lines 26-27). The lack of antecedent basis in the claim renders the claim indefinite as to what do the generated normalized counts pertain to. Clarification is requested.
For examination purposes, prior art teaching or suggesting methods comprising the use of a computer-implemented software to perform any of selecting sequences reads, mapping sequence reads to a reference segment or genome and normalizing counts of the mapped sequence reads will be interpreted as meeting the claimed limitation.
Claim 271 lines 31-34 recites: “(g) determining a first minority species fraction that maps to the candidate segment based on the normalized counts in (e)” and “(h) determining a second minority species fraction that maps to the candidate segment based on the normalized counts in (f)”.
Firstly, the claim is unclear as to whether the first and the second set of sequence reads pertain to the nucleic acid fragments from the test sample recited in claim 271, lines 4-5 or, whether they pertain to nucleic acid fragments of another sample. Secondly, the recitations of determining a first and a second minority species fraction that map to a candidate segment are unclear because what is being mapped in steps (e) and (f) are a first set of sequence reads from nucleic acid fragments to the candidate segment (step e) and a second set of sequence reads from nucleic acid fragments to the candidate segment (step f). There is no recitation in the claim that a “first minority species fraction” and a “second minority species fraction” are being mapped to the candidate segment. Thirdly, the recitation of a first and a second “minority species” is unclear because there is no recitation the claim that the nucleic acids or the nucleic acid fragments of the test sample recited in claim 271, lines 4-5 pertain to or, are related to “minority species”. The claim does not recite a categorization of the nucleic acid fragments used in steps (e) and (f) as “minority species”. As such the claim is unclear as to what do the determined fractions in steps (g) and (h) pertain to. Fourthly, the recitations of a “first minority species fraction that maps to the candidate segment” and of the recitation of a “second minority species fraction that maps to the candidate segment” are unclear because the Specification defines the term “minority species fraction” as “the amount of a minority nucleic acid species in a sample”. See page 31, lines 25-25. An amount or fraction thereof is a numerical quantity and cannot be “mapped” to a candidate segment. The claim is unclear as to what is being determined in steps (g) and (h). Sixthly, the Applicant is asked to clarify what aspect of steps g) and h) are “based on the normalized counts in (e)” and “based on the normalized counts in (f)” respectively. The normalized counts in steps (e) and (f) pertain to mapping of a first and second set of sequence reads to a candidate segment. The claim does not recite that the first and the second set of sequence reads being mapped to the candidate segment pertain to a “first” and a “second” minority species. The relationship between steps (g) and (h) with what is being mapped and normalized in steps (e) and (f) is not clear and the claim is indefinite as to what is being determined in steps (g) and (h).  Clarification is requested.
For examination purposes prior art teaching or suggesting determining a first and a second minority species fraction in a test sample will be interpreted as meeting the claimed limitation.
In claim 271, line 37 there is lack of antecedent basis in the claim for “the difference between the first minority species fraction and the second minority species fraction” as there is no recitation in the claim that a difference between the first minority species fraction and the second minority species faction is calculated or determined. The lack of antecedent basis renders the claim indefinite as to what is the basis for determining whether the chromosome aneuploidy, microduplication or microdeletion in the candidate segment is from a minority nucleic acid species or a majority nucleic acid species. Clarification is requested.
Claim 271, lines 35-38 recites: “(i) determining whether the chromosome aneuploidy, microduplication or microdeletion in the candidate segment is from a minority nucleic acid species or a majority nucleic acid species according to the difference between the first minority species fraction and the second minority species fraction.”
Firstly, there is lack of antecedent basis in the claim for “the chromosome aneuploidy, microduplication or microdeletion in the candidate segment” as there is no recitation in the claim for a chromosome aneuploidy, microduplication or microdeletion in a candidate segment.  Claim 271, lines 13-15 recites “(d) identifying a candidate segment comprising the aneuploidy, microduplication or microdeletion from the one or more discrete segments of (c)”. Secondly, the recitation of “determining whether the chromosome aneuploidy, microduplication or microdeletion in the candidate segment is from a minority nucleic acid species or a majority nucleic acid species” is unclear because the candidate segment comprising the aneuploidy, microduplication or microdeletion is identified from segmented normalized data pertaining to nucleic acids fragments of a subject test sample. There is no recitation in the claim that said subject test sample comprises a majority and a minority nucleic acid species. The claim is unclear as to what does the determined aneuploidy, microduplication or microdeletion pertain to. Clarification is requested.
For examination purposes prior art teaching or suggesting determining whether an aneuploidy, microduplication or microdeletion identified in DNA from a sample is from a majority species or a minority species will be interpreted as meeting the claimed limitation.
Claim 272 recites: “The method of claim 271, wherein determining a first minority species fraction comprises determining an absolute value of a deviation of a first level of the candidate segment according to the normalized counts in (e) from an expected level and multiplying the absolute value of the deviation by two, and wherein determining a second minority species fraction comprises determining an absolute value of a deviation of a second level of the candidate segment according to the normalized counts in (f) from an expected level and multiplying the absolute value of the deviation by two.”
Firstly, the recitation that the determining a first minority species fraction comprises “determining an absolute value of a deviation of a first level of the candidate segment according to the normalized counts in (e) from an expected level” is unclear. The normalized counts in (e) pertain to mapped sequence reads to the candidate segment. There is no recitation that said normalization is related to a “first level” or to “a deviation of a first level” of the candidate segment and there is no determination of a “first level” or a “deviation of a first level” from the normalized counts. The claim is unclear as to what is the basis for determining the first minority species fraction. Secondly, the recitation that the determining a second minority species fraction comprises “determining an absolute value of a deviation of a second level of the candidate segment according to the normalized counts in (f) from an expected level” is unclear. The normalized counts in (f) pertain to mapped sequence reads to the candidate segment. There is no recitation that said normalization is related to a “second level” or to “a deviation of a second level” of the candidate segment and there is no determination of a “second level” or a “deviation of a second level” from the normalized counts. The claim is unclear as to what is the basis for determining the second minority species fraction. Clarification is requested.
For examination purposes, prior art teaching or suggesting determining a first minority species fraction and a second minority species fraction will be interpreted as meeting the claimed limitation.
In claims 275 and 276 there is lack of antecedent basis in the claims for “the minority species fraction difference”. Claim 271, from which claims 275 and 276 depend, recites “the difference between the first minority species fraction and the second minority species fraction”. The lack of antecedent basis renders the claim indefinite as to what is the basis for determining whether the chromosome aneuploidy, microduplication or microdeletion is from a majority or a minority species.  To obviate this rejection the following amendment is suggested: 
“....if the difference between the first minority species fraction and the second minority species fraction Clarification is requested.
For examination purposes prior art teaching or suggesting determining whether an aneuploidy, microduplication or microdeletion identified in DNA from a sample is from a majority species or a minority species will be interpreted as meeting the claimed limitation.
Claim 273 is rejected for depending on a rejected base claim.
35 USC §112(b) Rejection-Response to Arguments.
Applicant’s arguments filed on 28 October 2021 have been considered. A new grounds of rejection based on further consideration of the claims and the amendments herein has been set forth.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

A. Claims 271-273 and 275-276 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The rejection herein is maintained from the previous Office Action.
The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) (hereinafter the “Guidance”) and the October 2019 Update: subject Matter Eligibility (“October 2019 Update”) articulates the following to evaluate subject matter eligibility:
(1)       Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
(1): “Yes” the claims are drawn to a method. As such, the claims fall into one of the four statutory classes of invention.
 (2A)(1): Independent Claim 271 (method) is directed to the following judicial exceptions:
A. Abstract ideas which encompass mental processes:  
“(d) identifying a candidate segment comprising the aneuploidy, microduplication or microdeletion from the one or more discrete segments of (c);”
“(e) (i) selecting, using fragment length filtering, a first set of sequence reads from nucleic acid fragments having lengths less than or equal to a first selected fragment length;”
“(f) (i) selecting, using fragment length filtering, a second set of sequence reads from nucleic acid fragments having lengths greater than or equal to a first selected fragment length;”
“(g) determining a first minority species fraction that maps to the candidate segment based on the normalized counts in (e);” 
“(h) determining a second minority species fraction that maps to the candidate segment based on the normalized counts in (f);” and
“(i) determining whether the chromosome aneuploidy, microduplication or microdeletion in the candidate segment is from a minority nucleic acid species or a majority nucleic acid species according to the difference between the first minority species fraction and the second minority species fraction.”
B. Abstract ideas which encompass mathematical concepts: 
“(b) normalizing, using a computer-implemented software, counts of the mapped sequence reads to generate normalized counts; 
“(c) segmenting the normalized counts of (b) into one or more discrete segments of equal copy number using a computer-implemented segmentation process comprising a combination of wavelet segmentation and circular binary segmentation;”
“(iii) normalizing counts of the mapped sequence reads to generate normalized counts of the first set of nucleotide sequence reads mapped to the candidate segment;” and
“(iii) normalizing counts of the mapped sequence reads to generate normalized counts of e the second set of nucleotide sequence reads mapped to the candidate segment.” 
In claim 271, the steps of (d) identifying a candidate segment, (e)(i) selecting a first set of sequence reads from nucleic acid fragments, (f)(i) selecting a second set of sequence reads, (g) determining a first minority species fraction, (h) determining a second minority species fraction and (i) determining whether the chromosome aneuploidy, microduplication or microdeletion in the candidate segment is from a minority nucleic acid species or a majority nucleic acid species according to the difference between the first minority species fraction and the second minority species fraction are processes directed to those that under their broadest reasonable interpretation, cover their performance in the mind, i.e. mental steps. With respect to the steps of identifying and selecting, lacking any recitation of the number and length of candidate segments being identified and the number of sequence reads being selected, these steps can be practically performed in the mind. With respect to the step of determining a minority species fraction, the Specification defines the term “minority species fraction” as “the amount of a minority nucleic acid species in a sample”. See page 31, lines 25-25. As such, this step encompasses a mental process as the human mind is capable of determining amounts. With respect to the step of determining whether the chromosome aneuploidy, microduplication or microdeletion in the candidate segment is from a minority nucleic acid species or a majority nucleic acid species, this is a step which can be performed mentally since it is based on a difference between two amounts (fractions) and, the mind is capable of determining a difference between two amounts. Further, with respect to the steps of normalizing and segmenting normalized counts using wavelet segmentation and circular binary segmentation these are processes which encompass mathematical concepts. "Claims directed to nothing more than judicially recognized exceptions including abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  Concepts identified by the Courts as Abstracts ideas include mental processes and mathematical relationships and, as established in the 2019 Revised Patent Subject Matter Eligibility Guidance, claims to a series of mathematical calculations based on selected information are directed to abstract ideas and, if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot practically be performed in the mind (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53). Accordingly, the claims recite abstract ideas.
 (2A)(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application ("2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 54–55).The judicial exceptions in the instant claim are not integrated into a practical application because the claim only recites the following additional elements:
Claim 271 (method): “(a) generating sequence reads by performing sequencing of nucleic acid fragments obtained from nucleic acids from the subject test sample; (b) mapping, using a computer-implemented software, the sequence reads to at least a portion of a reference genome, (e) (ii) mapping the first set of sequence reads to the candidate segment” and “(f) (ii) mapping the second set of sequence reads to the candidate segment.”
In claim 271 the recited additional elements do not integrate the exception into a practical application because they do not impose any meaningful limits on practicing the abstract ideas. The steps of generating sequencing reads by performing sequencing of nucleic acids and mapping sequence reads to a reference genome or candidate segment are pre-solution activities, recited at a high level of generality which are nominal to the main process. In particular these steps are data generating steps wherein said data is used in performing the abstract (segmenting, identifying, normalizing and determining) steps. Accordingly, these additional elements do not integrate the exception into a practical application because none of these elements either alone or in combination meaningfully limit the exceptions. In particular, the combination of additional elements does not use the mathematical concept in a specific manner that sufficiently limits the use of the mathematical concepts to a practical application. None of the dependent claims recites any additional non-abstract elements. Claim 272 is directed to further limiting the abstract idea of determining a first and a second minority species, claim 273 is directed to attributes of a biological sample and claims 275 and 276 are directed to describing the conditions to determine whether a chromosome aneuploidy, microduplication or microdeletion is from a minority or a majority species.  Accordingly, the claims are directed to an abstract idea which is NOT integrated into a practical application.
(2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). As explained above, the combination of additional elements does not integrate the exception into a practical application. The combination of elements does not amount to significantly more than the exception itself. The steps of generating sequence reads by performing sequencing of nucleic acids and mapping sequence reads to a portion of a reference genome or a segment are well-understood, routine and conventional in the field of cell-free nucleic acid testing and characterization. Evidence of this fact can be found in Sayres L, Cho M. “Cell-Free Fetal Nucleic Acid Testing: A Review of the Technology and Its Applications”. Obstetrical & Gynecological Survey. 2011;66(7):431-442 and, in the references cited therein (cited in the previous office action). See Sayres at page 473 starting at the bottom of col. 1 through col. 2 which describes: 
“Massively parallel genomic sequencing was introduced to address previous concerns of the preponderance of maternal DNA over fetal DNA while achieving the desired precision of digital PCR.108,109 Although PCR depends on select loci only present on some DNA fragments, massively parallel sequencing can be used in both a polymorphism-independent and loci-independent manner to take advantage of all DNA fragments in a sample. By simultaneously sequencing all or even targeted fragments, aligning the sequences to their respective chromosomes, and quantifying each chromosomal dosage, issues surrounding predominance of maternal DNA can be resolved even with markedly smaller sample sizes.110”

These elements do not confine the use of the abstract ideas to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology and they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing. See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, and so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

35 USC §101 Rejection-Response to Arguments.
Applicant’s arguments filed on 28 October 2021 have been considered. The applicant asserts the following:
1) That “the claims are directed to a multi-step laboratory method of determining whether a microdeletion, microduplication and or aneuploidy in a sample is derived from a minority nucleic acid species or a majority nucleic acid species” and that “to do this, the method requires sequencing, mapping and segmentation of the mapped sequence reads to identify candidate chromosomal segments. These are not, as suggested by the Office, “pre-solution activities” (Office Action at p. 8) but are absolutely required for the method. Without these steps, there are no sequence reads to analyze”. The Applicant then concludes that “the method of claim 271 cannot realistically be performed in the mind. For example, sequencing cannot be performed in the mind, but requires sophisticated methodology and equipment.” 
It is respectfully submitted that these are arguments are not persuasive. Firstly, the fact that certain steps are needed to perform a method does not preclude said steps from being pre-solution activities. Further, the recitation of pre-solution activities does not preclude the claim to be directed to a judicial exception. Secondly, the determination under step 2A(1) of whether a claim recites a judicial expectations not based on whether the claims as a whole cannot be practically performed in the mind and/or whether performing a step or steps requires “sophisticated methodology and equipment”. This determination is based on whether judicial exceptions are set forth or described in the claim. See MPEP 2106.04(II)(A).  Claim 271, as currently amended, recites abstract ideas as mathematical concepts and mental processes which include the steps of segmenting, identifying, selecting sequence reads, normalizing and making various determinations. The step of sequencing is not a judicial exception but rather an element in addition and therefore, whether it cannot be performed mentally has no relevance in the determination made under step 2A(2).
The Applicant also provides arguments to rebut the Examiner’s conclusion that the recited method is directed to a naturally occurring relationship between the presence of certain nucleotide sequences and the occurrence of a genetic variation. These arguments are moot in light of the amendment to claim 271.
2) That “as recited in amended claim 271, normalization of the number of counts required for this type of analysis and mapping both require the use of computer-implemented software (see e.g., ¶ 238 and Example 7 relating to normalization and ¶¶ 210-222 describing computer-implemented methods for mapping sequencing reads). Also, as shown in Examples 3, the claimed segmentation processes requires the use of a computer- implemented decision tree analysis. Filtering also is performed using a computer-implemented process (see e.g., ¶¶ 238 describing the use of computer processors for filtering, 833 describing a filtering module and Example 8, ¶¶ 836-848 describing filtering of fragments)” The Applicant then concludes that “Thus, it is clear that at least the mapping, normalization, segmenting, filtering and sequencing steps of claim 271 are not abstract concepts that can be performed in the mind”.
It is respectfully submitted that these arguments are not persuasive. Firstly, the steps of normalizing and segmenting encompass mathematical concepts not mental processes. The recitation that said steps are performed “using a computer implemented ...process” does not preclude said steps from being directed to mathematical operations. Secondly, the step of “mapping” is an element in addition not an abstract idea and therefore, whether it cannot be performed mentally has no relevance in the determination made under step 2A(2). Thirdly, the claim does not recite a step of “filtering”. The claim recites “selecting, using fragment length filtering, a first (second) set of sequence reads from nucleic acid fragments having lengths less than or equal to a first (second) selected fragment length.” See claim 271, lines 18-20 and 24-26.  Lacking any specific recitation of the number of sequences being selected and the length of the fragments from which the selection is made, nothing in the claim including the recitation of the “use” of fragment length filtering precludes said step from being performed mentally. Thus, the fact that claim 271 recites the step of selecting is performed “using” fragment length filtering does not remove the exception recited from the mental process category.
3) That under step 2A(2) “Applicant’s claims are similar to those at issue in Ex parte Kumar et al., Appeal 2019-002987 (Application 14/363,436) (“Ex parte Kumar’) where the Board found that the claims were drawn to a method integrate the judicial exception into a practical application by “improving the functioning of the genetic sequencing apparatus to call variants.” Ex parte Kumar at 10.” The Applicant then adds that “Here, similar to Ex parte Kumar, the practical application is the ability to identify whether a genetic variant is from a minority nucleic acid (e.g., fetal or tumor-derived) or a majority nucleic acid (maternal, or normal circulating cells) by improving data manipulation associated with such methods.”
It is respectfully submitted that these arguments are not persuasive. Firstly, contrary to the Applicant’s assertion the claims in Kumar are not similar to the instant claims. The claims in Kumar were directed to methods for variant calling while the instant claims are directed for methods for determining whether a chromosome aneuploidy, microduplication or microdeletion in a test sample from a subject is from a minority nucleic acid species or a majority nucleic acid species. Further, the determination of whether the recited judicial exceptions in a claim are integrated into a practical application is not based on the purported similarity between the claims under examination and claims which have been found patent-eligible by the Board. This determination is based on whether the elements recited in addition to the judicial exceptions impose meaningful limits in practicing the invention. Secondly, the Board’s decision in Kumar was based on the fact that the elements recited in addition to the abstract ideas integrated the judicial exception into a practical application. In particular, the Board stated: 
“Here, we determine that Appellants’ claims recite additional elements that integrate the judicial exception into a practical application by improving the functioning of the genetic sequencing apparatus used to call variants. Specifically, claim 1 recites “computing values of at least one read property for sequencing reads of the assembled genetic sequence,” calling the possible variant “conditional upon the computed values . . . satisfying an acceptance criterion” and using “a classifier operating on the computed values of the plurality of read properties for the reads that include the possible variant” to classify the variant as “accepted or rejected” for the purpose of calling it an actual variant.* Collectively, these elements recite an acceptance test that differs from what the Specification refers to as “typical[]” variant calling “based on nucleotide base quality and coverage” filtering because it occurs after the identification of possible variants through the assembly and alignment of the sample sequence and relies on different inputs (i.e., read properties as opposed to base quality and coverage). See Spec. 2, ll. 4-18.”

Herein, the Applicant has not presented any arguments explaining why the elements in addition which include generating sequence reads and mapping the sequence reads to a reference genome, integrate the abstract ideas into a practical application.
4) That “filtering the nucleic acid sequence reads into segments of defined length provides a technical advantage to other methods of detection of such variants as one can determine not just the presence of the variant, but the origin of the genetic variant”
It is respectfully submitted that this argument is not persuasive. The claim does not recite a step of “filtering”. The claim recites a step of “selecting, using fragment length filtering, a ....set of sequence reads”. The step of selecting is an abstract idea and, an abstract idea per se cannot provide an improvement to the technology. See MPEP 2106.05(a) whcih explains: “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)).”
5) That “the claims are also patent eligible as they provide an inventive concept according to Step 2B”. To support this assertion the Applicant states: “Applicant’s methods allow the ability to determine whether a chromosomal aneuploidy, microdeletion or microduplication originates from a minority nucleic acid (e.g., fetal DNA) or a majority nucleic acid present at low levels (e.g., maternal DNA having mosaicism) or is derived from cancer or some other minority nucleic acid, and does so with reduced false positives and/or reduced false negatives. Without Applicant’s method, this can be very difficult to do. For example, fetal DNA may have a similar circulating cell-free DNA concentration (i.e., 3-20%) as compared to a low percent (e.g., 10%) maternal event. See e.g., US 2017/0351811, 4 849. By implementing a segmentation process to reduce false positives and false negatives in combination with filtering sequence reads to analyze fragments of selected length, Applicant’s claimed method allows for an improved method to the technologic field of detection and diagnosis of human disease.”
It is respectfully submitted that these arguments re not persuasive. Contrary to the Applicant’s assertion, the claims do not provide an inventive concept. The determination of whether the claims provide an inventive concept is based on whether the elements recited in addition to the abstract ideas, when considered in combination, are not well-understood, routine and conventional in the field. This determination is not based on what the claims purportedly allow to be performed. Herein, the Applicant has not provided any arguments rebutting the Examiner’s conclusion that the steps of generating sequence reads and mapping are not well-understood routine and conventional.
The rejection herein has been maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A. Claims 271-273 and 275-276 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, S. et al; “A method for noninvasive detection of fetal large deletion/duplication by low coverage massively parallel sequencing”, Prenatal Diagnosis (2013), vol. 33, pages 584-590 (hereinafter Chen) in view of US 2013/0237431 to Lo (cited by the Examiner in the Office Action mailed on 25 September 2020).
This is a new grounds of rejection and is based on further consideration of the claims.
It is noted herein that this rejection is solely based on the interpretation of the claims in light of the issues identified under 35 USC § 112(a) and 35 USC §112(b) above.
Chen teaches method for analysis of cell-free fetal DNA (cff-DNA) (Figure 1).
With regard to claim 271, Chen teaches a method for determining whether a chromosome aneuploidy, microduplication or microdeletion in a test sample from a subject is from a minority nucleic acid species or a majority nucleic acid species comprising: 
(a) generating sequence reads by performing sequencing of nucleic acid fragments obtained from nucleic acids from the subject test sample; (pg. 585, col. 1 under “Overall Study design” and Figure 1).
(b) mapping, using a computer-implemented software, the sequence reads to at least a portion of a reference genome and normalizing, using a computer-implemented software, counts of the mapped sequence reads to generate normalized counts; (pg. 586, col. 1 under “Clinical sample collection and preparation”, “Window selection” and “GC bias correction” and Figure 1).
(c) segmenting the normalized counts of (b) into one or more discrete segments of equal copy number using a computer-implemented segmentation process comprising a combination of wavelet segmentation and circular binary segmentation; (pg. 586, col. 2 under “segmentation algorithm for fetal large-segment deletion/duplication identification” and Figure 1).
(d) identifying a candidate segment comprising the aneuploidy, microduplication or microdeletion from the one or more discrete segments of (c); 
(e) using a computer implemented software: (i) selecting, using fragment length filtering, a first set of sequence reads from nucleic acid fragments having lengths less than or equal to a first selected fragment length; (ii) mapping the first set of sequence reads to the candidate segment and (iii) normalizing counts of the mapped sequence reads to generate normalized counts of the first set of nucleotide sequence reads mapped to the candidate segment; (pg. 585, col. 2 and Figure 1). Chen teaches an algorithm for performing the process shown in Figure 1 which includes mapping and normalizing sequence counts.
(f) using a computer implemented software: (i) selecting, using fragment length filtering, a second set of sequence reads from nucleic acid fragments having lengths greater than or equal to a second selected fragment length, (ii) mapping the second set of sequence reads to the candidate segment and (iii) normalizing counts of the mapped sequence reads to generate normalized counts of e the second set of nucleotide sequence reads mapped to the candidate segment; (pg. 585, col. 2 and Figure 1). Chen teaches an algorithm for performing the process shown in Figure 1 which includes mapping and normalizing sequence counts.
(i) determining whether the chromosome aneuploidy, microduplication or microdeletion in the candidate segment is from a minority nucleic acid species or a majority nucleic acid species according to the difference between the first minority species fraction and the second minority species fraction (pg. 588, col. 2 under “Large deletion/duplication by FCAPS” and Figure 4).
Chen does not teach that the method includes (g) determining a first minority species fraction that maps to the candidate segment based on the normalized counts in (e) and (h) determining a second minority species fraction that maps to the candidate segment based on the normalized counts in (f) (as in claim 271). 
Lo teaches a method for estimating a fractional concentration of clinically-relevant DNA in a mixture of DNA from a biological sample based on amounts of DNA fragments at various sizes (¶ 8-10). The sample includes cell-free DNA (¶ 13). The fractional concentrations include fractional concentrations of minority species nucleic acids (fetal DNA or tumor DNA) of various sizes (¶ 9). As such, Lo teaches determining a first minority species fraction (minority DNA of a first size) and determining a second minority species fraction (minority DNA of a second size).
Chen and Lo are directed to methods for analyzing clinically relevant cell-free DNA in a sample.
Thus, Chen and Lo are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Chen with Lo. One would have been motivated to do so and had a reasonable expectation of success in doing so because all elements were known in the art and Lo teaches that methods for analyzing cell-free DNA can include the determination of minority species fractions. See Lo at ¶ 10.
With regard to claim 272, Chen with the provisions by Lo teaches determining a first and a second minority species fraction as explained in reference to claim 271.
With regard to claim 273, see Chen Table 1. The sample is circulating cell-free DNA.
With regard to claims 275-276, see Chen at pg. 588, col. 2 under “Large deletion/duplication by FCAPS” and Figure 4).

Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE ARCHER/               Examiner, Art Unit 1631